DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed July 14, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 14, 2022 is acknowledged.

Response to Amendment
Claims 8-20 have been canceled.  Claims 21-33 are new.  Claims 1-7 and 21-33 are pending and are provided to be examined upon their merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: para. [0046] has “The route… and the navigation application 14…” where no teaching of reference 14 can be found in the drawings..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7 and 21-33 are directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 21 and product Claim 28.  Claim 1 recites the limitations of:
A method for modifying a route based on a user’s schedule, the method comprising:
generating, by one or more processors at a first device associated with a first vehicle, a set of navigation directions for traversing from a starting location to a destination location via a route;
receiving, at the one or more processors, a request to modify the route, the request related to a second device associated with a second vehicle;
modifying, by the one or more processors, the route in response to the request; and
in response to performing a maneuver in accordance with the modified route, providing, by the one or more processors, an indication that the first vehicle modified the route based on the request from the second device.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as managing personal behavior or interactions between people (e.g. modifying a route in response to a request).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing behavior or interaction between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 21 and 28 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claimed steps can be performed with pen and paper or in the mind of a person, or with a generic computer, the claimed steps are also abstract under Mental Processes grouping of abstract ideas.  The steps of generating navigation directions, receiving a request, modifying the route in response to the request, and providing an indication the first vehicle modified the route, all are performed on a processor. See MPEP 2106.04(a)(2) III C where use of a generic computer to perform abstract steps was found to be non-statutory.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: (processor, first device, first vehicle, second device, second vehicle (Claim 1); first computing device, first vehicle, processor, memory, second device, second vehicle (Claim 21); non-transitory computer readable medium, processor, first device, first vehicle, second device, and second vehicle (Claim 28).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The first and second vehicles are associated with the first and second devices, are claimed at a high level of generality.  The vehicles also appear to be merely an object on which the method operates, or a tool to perform an existing process of moving along routes, where the vehicle itself does not integrate the exception into a practical application or provide significantly more as claimed (see MPEP 2106.05(b) II).  Generating a set of navigation instructions to find a route is claimed at a high level of generality and appears to be using existing computer technology to find a route.  See paragraphs [0105] – [0106] of using a general-purpose computer.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 21, and 28 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 21 and 28 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 22-27, and 29-33 further define the abstract idea that is present in their respective independent claims 1, 21, and 28 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 3, 23, and 30 are also abstract as a commercial interaction as they recite modify route for a reward, therefore they are abstract under Certain Methods of Organizing Human Activity for this reason also.  Therefore, the claims 2-7, 22-27, and 29-33 are directed to an abstract idea.  Thus, the claims 1-7 and 21-33 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 21-23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0184409 to Glasgow et al. in view of Patent No. US 9679487 to Hayward.
Regarding claims 1, 21, and 28
(claim 1) A method for modifying a route based on a user’s schedule, the method comprising:
generating, by one or more processors at a first device associated with a first vehicle, a set of navigation directions for traversing from a starting location to a destination location via a route;

Glasgow et al. teaches:
Fig .13A and generating navigation directions with dashed line from ref. 1306 to 1304 (therefore traversing a route), and where Fig. 13A, ref. 1306 shows current (starting) location to ref. 1304 destination location…

    PNG
    media_image1.png
    497
    451
    media_image1.png
    Greyscale


“FIG. 13A is an interface diagram illustrating a user interface 1300 displaying a current route 1302 to a destination location 1304, according to an example embodiment. The user interface 1300 may, for example, be presented on a navigation-enabled device such as the mobile device 106. As shown, the user interface 1300 includes a map display of an area surrounding and including a current location 1306 of a vehicle. The map display also includes the current route 1302 of the vehicle to the destination location 1304. The current location 1306 of the vehicle is determined by the location tracking module 216 based on location information (e.g., GPS data) received from a location component (e.g., a GPS component) embedded in a navigation device (e.g., mobile device 106) located in the vehicle (e.g., carried by an occupant of the vehicle or included as a built-in component of the vehicle). In some instances, the current route 1302 of the vehicle may be one of several routes determined by the routing engine 202 from a starting location of the vehicle to the user selected destination location 1304 and selected by a user of the navigation device. In other instances, the current route 1302 and destination location 1304 may be inferred by the routing engine 202 based on a combination of location information (e.g., GPS data) and calendar data (e.g., a calendar event) obtained from the navigation device. In still other instances, the current route 1302 and destination location 1304 may be inferred by the routing engine 202 based on a combination of location information (e.g., GPS data) obtained from the navigation device and a location history stored in a user account record maintained in the database 120.” [0125]

Where a vehicle (ref. 107) is associated with a device (ref. 106)…

    PNG
    media_image2.png
    231
    268
    media_image2.png
    Greyscale


	See First and Second Mobile Devices and Vehicles below.

receiving, at the one or more processors, a request to modify the route, the request related to a second device associated with a second vehicle;
	
Example of obtained (therefore receiving) value from vehicle occupants (therefore second users with second devices) of other vehicles (therefore second vehicle)…
“In example embodiments, the navigation system seeks to reduce traffic flow along primary navigation routes (e.g., routes with relatively short travel times) by proactively re-routing vehicles to alternative navigation routes (e.g., routes with relatively longer travel times). The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles (e.g., either embedded in the vehicle itself or carried by a vehicle occupant). Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles), the navigation system transfers an amount of value (e.g., currency or reward points) to user accounts of occupants of such vehicles. The amount of value provided to occupants of vehicles traveling along the alternative routes are obtained from occupants of other vehicles that are traveling along the primary route. In this way, the navigation system incentivizes vehicle occupants to direct their vehicles to travel along alternative routes instead of primary routes, thereby reducing traffic on primary routes.” [0025]

“As shown, the navigation system 100 includes the navigation service 104 in communication with a mobile device 106 and a third party server 108 over the network 102. The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users. These data exchanges may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the navigation system 100.” [0029]

Example of client devices operated by users…
“The navigation service 104 includes a navigation server 110 to provide server-side functionality, via the network 102 (e.g., the Internet), to client devices such as the mobile device 106. The mobile device 106 may be operated by users, such an occupant of vehicle 107, who use the navigation system 100 to navigate the vehicle 107 to destination locations. The vehicle 107 may be a manned or unmanned, autonomous vehicle, and thus, the vehicle occupant may be a driver or passenger who uses the navigation service to navigate a manned vehicle or passengers of an unmanned autonomous vehicles that utilize the navigation service 104 to provide navigation instructions to an embedded computer system responsible for directing the movement of the unmanned autonomous vehicle. The vehicle 107 is not necessarily a part of the navigation system 100 but is associated with the mobile device 106 as the mobile device 106 may either be embedded in the vehicle 107 or carried by an occupant of the vehicle.” [0030]

Another example of detour suggestions (request to modify route) provided (therefore receiving) and incentives to encourage vehicle occupants to accept suggestions and route their vehicle accordingly…
“Detour suggestions provided by the re-routing module 204 may further include one or more incentives (e.g., monetary incentives) to encourage vehicle occupants to accept detour suggestions and route their vehicles accordingly. As an example, users of the navigation system 100 may be provided an option to participate in re-routing services provided by the re-routing module 204. In some embodiments, users who opt-in to participation may be requested to contribute a tributary amount of value (e.g., in currency or reward points) toward a participation pool. In facilitating user contributions to the participation pool, the re-routing module 204 reduces a value included in an account balance field of a user account record of the contributing user by the tributary amount. Consistent with these embodiments, upon detecting a participating user's vehicle traveling along an alternative route, the re-routing module 204 transfers a participatory amount of value (e.g., currency or rewards points) to the participating user's account. More specifically, in transferring the participatory amount to the participating user's account, the re-routing module 204 reduces the aggregated amount of value in the participation pool by a participatory amount, and increases a value in an entry of an account balance field of a user account record corresponding to the participating user by the participatory amount.” [0044]

modifying, by the one or more processors, the route in response to the request; and

Example of alternate (modifying) the route…
“FIG. 13B is an interface diagram illustrating the user interface 1300 updated to display an alternative route notification 1308, according to an example embodiment. In some embodiments, the alternative route notification 1308 may be displayed in response to the re-routing module 204 determining that the current route 1302 to the destination location 1304 is a primary route to the destination location 1304. For example, the re-routing module 204 may determine that the current route 1302 is a primary route based on determining that, of the multiple possible routes from the current location 1306 of the vehicle to the destination location 1304, the current route 1302 has the shortest associated travel time (e.g., based on a combination of a length of the route and traffic information along the route).” [0126]

in response to performing a maneuver in accordance with the modified route, providing, by the one or more processors, an indication that the first vehicle modified the route based on the request from the second device.

User interface updated (therefore an indication)…
“FIG. 13B is an interface diagram illustrating the user interface updated to display an alternative route notification, according to an example embodiment.”

Another example of detecting traveling along an alternative route…
“Detour suggestions provided by the re-routing module 204 may further include one or more incentives (e.g., monetary incentives) to encourage vehicle occupants to accept detour suggestions and route their vehicles accordingly. As an example, users of the navigation system 100 may be provided an option to participate in re-routing services provided by the re-routing module 204. In some embodiments, users who opt-in to participation may be requested to contribute a tributary amount of value (e.g., in currency or reward points) toward a participation pool. In facilitating user contributions to the participation pool, the re-routing module 204 reduces a value included in an account balance field of a user account record of the contributing user by the tributary amount. Consistent with these embodiments, upon detecting a participating user's vehicle traveling along an alternative route, the re-routing module 204 transfers a participatory amount of value (e.g., currency or rewards points) to the participating user's account. More specifically, in transferring the participatory amount to the participating user's account, the re-routing module 204 reduces the aggregated amount of value in the participation pool by a participatory amount, and increases a value in an entry of an account balance field of a user account record corresponding to the participating user by the participatory amount.” [0044]

First and Second Mobile Devices and Vehicles
Glasgow et al. teaches mobile devices and vehicles.  They do not literally teach first and second mobile devices and vehicles.

Hayward also in the business of mobile devices and vehicles teaches:

First vehicle…
“In one aspect, by solving problems with collecting telematics data and/or other data associated with driver behavior and/or vehicle operation or performance, problems with vehicle navigation and/or vehicle operation may be resolved. For instance, telematics data associated with a first vehicle may be collected in real-time by a mobile device of a first driver. The mobile device may be specifically configured to gather or generate telematics and/or other driver/vehicle data in real-time as the vehicle is traveling, such as via a Telematics App running on the mobile device. If a traffic event is encountered, about to be encountered, and/or expected or anticipated to be encountered by the vehicle as it travels (e.g., road construction; heavy traffic; congestion; bad weather conditions; unlawful, unexpected or erratic operation of other vehicles; questionable or abnormal driving behavior of other drivers; irresponsible or overly aggressive drivers; un-attentive or tired drivers, etc.), the telematics (and/or data) data collected may indicate such.” (col. 6, lines 7-24)

First and second mobile device with second to re-route second vehicle….
“As an example, a first mobile device may be traveling in a vehicle. The first mobile device may collect telematics data and/or other data, such as via a telematics application running on one or more processors mounted within the first mobile device. The first mobile device (and/or the telematics application) may detect a travel event from the data collected. For instance, the first mobile device (and/or the telematics application executing thereon) may determine that the vehicle is located on the highway, but the vehicle is moving slower than the posted speed limit. The first mobile device (and/or the telematics application) may then transmit the data collected and/or an associated message via wireless communication or data transmission to smart roadside infrastructure and/or nearby vehicles (or a second mobile device traveling within a nearby and second vehicle). The second mobile device (and/or a telematics application running thereon) may then, using the data received and/or message received from the first mobile device, generate an audible or visual warning or alert of the travel event, such as “Warning, congestion ahead,” and/or “Recommend taking Exit 10 and traveling on Highway 12 for 5 miles until Exit 11 to avoid the congestion ahead.” The second mobile device (and/or associated telematics application) may also be able to compare locations of the travel event with the current location of the second vehicle to determine if the travel event poses a potential obstacle to the second vehicle reaching its destination without interruption. Thus, the telematics data collected using a first mobile device (and/or a telematics application) and associated with a first driver may be used to alert a second driver (associated with the second mobile device) of a travel event and/or re-route the second vehicle to facilitate safer vehicle travel for the second driver and vehicle.” (col. 7, lines 8-40)

Provide discounts/incentives…
“Additionally or alternatively, an insurer may provide discounts or other incentives upon an amount that an insured customer uses the telematics application on their mobile computing device that enables the mobile computing device to broadcast telematics data and/or to generate alert notifications based upon telematics data received from other devices. Such usage-based discounts or incentives may be based upon amount of time of, or number of miles of, use or usage, e.g., an amount of time or miles that the insured drove during a specific period with a Telematics App running or executing on their mobile device (which was located within the insured vehicle as it travels), the Telematics App configured to collect and broadcast telematics data, and/or to receive telematics data from other vehicles or devices, and generate alerts or recommendations based upon the data received.” (col. 5, lines 23-28)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Glasgow et al. the ability to have first and second vehicles with first and second mobile devices as taught by Hayward since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided Hayward who teaches the benefits of two vehicles communicating with each and the time saved by re-routing.

Regarding claims 2, 22, and 29
(claim 2) The method of claim 1, wherein providing an indication that the first vehicle modified the route based on the request from the second device includes:
providing, by the one or more processors to a server device, an indication of a current location of the first vehicle relative to a current location of the second vehicle.

Glasgow et al. teaches:
Location tracking module monitoring locations of navigation-enabled devices (therefore from one or more processor’s)….
“The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes. The location tracking module 216 determine a location of a navigation-enabled device by obtaining location information (e.g., GPS data) from a location component (e.g., a GPS component) of the navigation-enabled device. The location tracking module 216 logs determined locations in a location history field of a user account record associated with the navigation-enabled device (e.g., corresponding to a user of the navigation-enabled device).” [0039]

Where the routing engine is part of a navigation server (server device)…

    PNG
    media_image3.png
    260
    244
    media_image3.png
    Greyscale


Regarding claims 3, 23, and 30
(claim 3) The method of claim 1, wherein the request to modify the route is provided in exchange for a reward, and further comprising:
receiving, at the one or more processors, the reward in response to providing the indication that that the first vehicle modified the route.

Glasgow et al. teaches:
Example of detecting traveling along an alternative route and transfers amount…
“Detour suggestions provided by the re-routing module 204 may further include one or more incentives (e.g., monetary incentives) to encourage vehicle occupants to accept detour suggestions and route their vehicles accordingly. As an example, users of the navigation system 100 may be provided an option to participate in re-routing services provided by the re-routing module 204. In some embodiments, users who opt-in to participation may be requested to contribute a tributary amount of value (e.g., in currency or reward points) toward a participation pool. In facilitating user contributions to the participation pool, the re-routing module 204 reduces a value included in an account balance field of a user account record of the contributing user by the tributary amount. Consistent with these embodiments, upon detecting a participating user's vehicle traveling along an alternative route, the re-routing module 204 transfers a participatory amount of value (e.g., currency or rewards points) to the participating user's account. More specifically, in transferring the participatory amount to the participating user's account, the re-routing module 204 reduces the aggregated amount of value in the participation pool by a participatory amount, and increases a value in an entry of an account balance field of a user account record corresponding to the participating user by the participatory amount.” [0044]

Regarding claims 7 and 27
(claim 7) The method of claim 1, further comprising:
providing, by the one or more processors, an indication of a deadline for arriving at the destination location; and

Glasgow et al. teaches:
Example of travel time (arrival at destination) for each route…
“The route determination module 218 uses the determined location of the navigation-enabled device along with a destination location identifier (e.g., an address) to determine possible routes from the current location of the navigation-enabled device to the destination location. The destination location identifier may be received as user input entered via an interface provided by the interface module 200 or may be obtained from a location history field of an associated user account record. Upon determining the possible routes, the route determination module 218 determines a travel time associated with each possible route based on route distance and, in some embodiments, traffic information. The route determination module 218 ranks possible routes by associated travel time and selects the route with the shortest associated travel time as a primary route to the destination location. The routing engine 202 may work in conjunction with the interface module 200 to provide a display of the primary route in a map display presented on the navigation-enabled device.” [0040]

Example of obtained from and provided by (providing) allowable travel times (indication of a deadline) for a route…
“Entries within the user preferences 306 field include user preferences associated with the functions of the navigation system 100. User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations). User preferences may, for example, relate to preferred destinations (e.g., previously visited destinations), preferred routes to destinations (e.g., routes previously used to travel to particular locations), preference for participation in re-routing services (e.g., whether the user has opted-in to participation in re-routing services), preferred times for re-routing (e.g., during the weekday, but not during the weekend), and allowable travel time differences for re-routing (e.g., a travel time difference between a current or primary route and an alternative route).” [0063]

receiving, at the one or more processors, the request to modify the route when the deadline is more than a threshold amount of time after an estimated time period for navigating from the starting location to the destination location.

Current route…
“At operation 810, the location tracking module 216 determines a current route of the vehicle. For example, the location tracking module 216 may determine the current route of the vehicle based on a route selection made by the user via an interface provided by the interface module 200 and presented on the navigation-enabled device. As another example, the location tracking module 216 may determine the current route of the vehicle based on location information (e.g. GPS data) obtained from a location component (e.g. a GPS transceiver) embedded in the navigation-enabled device” [0102]

Alternative (modify) route based on allowable time delay (threshold amount of time, where it is based on current route and re-routed time), that would be different than the current route…
“At operation 815, the re-routing module 204 accesses an alternative route to the destination location. The re-routing application may access the alternative route based on user preference data included in a user account of the user. For example, the user preference data may include an allowable time delay between a current route and a re-routed alternative route. The alternative route is a route to the destination location other than the current route of the vehicle.” [0103]  Inherent with not at destination and determining time to the destination is an estimate of the time.

Claims 4, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art in section (7) above in further view of Patent No. US 11055997 to Bai et al.
Regarding claims 4, 24, and 31
(claim 4) The method of claim 1, wherein receiving a request to modify the route includes:
receiving, at the one or more processors, a request for the first vehicle to yield to the second vehicle.

The combined references teach first and second vehicle.  They do not teach yield.

Bai et al. also in the business of first and second vehicle teaches:

Right of way (therefore yield) and credit and/or incentive…
“In another embodiment, credits and/or incentives can be provided and/or exchanged between the first vehicle 110a and the second vehicle 110b based on the responses to the resolution message and/or a response message. For example, if the first vehicle 110a does not way to give the right of way to the second vehicle 110b, and the second vehicle 110b allows the first vehicle 110a to have the right of way instead, the processor 248 can determine and allocate a credit and/or incentive to the second vehicle 110b. This provides a way to encourage collaboration and cooperation at the intersection 100. Other scenarios can also be contemplated for providing incentives to the vehicles 110 to cooperate at the intersection 100. The credit and/or incentive can based in any type of currency or reward, for example, monetary currency (e.g., dollar, euro), bitcoin, crypto currency, stocks, bonds, discounts, non-monetary goods, among others.” (col. 16, lines 26-41)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to request a right of way as taught by Bai et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bai et al. who teaches the financial benefits of giving the right of way (yielding).

Claims 5, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art in section (8) above in further view of Pub. No. US 2019/0304027 to Hu et al.
Regarding claims 5, 25, and 32
(claim 5) The method of claim 4, wherein receiving a request for the first vehicle to yield to the second vehicle includes:
receiving, at the one or more processors, a request for the first vehicle to maneuver into another lane from a lane occupied by the second vehicle.

The combined references teach yield.  They do not teach into another lane.

Hu et al. teaches:
Example of yield right of way..
“For example, after encountering vehicle congestion, a vehicle driver can actively yield right-of-way of the vehicle to a surrounding vehicle, to obtain a pass priority.” [0103]

Example of pass to use a right lane (maneuver into another lane)…
“In another implementation, invocation of the smart contract shown above can also be manually triggered by a vehicle driver. After the driver encounters congestion, the driver can perform voice interaction with the vehicle by sending a voice instruction “initiate the right-of-way yielding contract”, and the vehicle broadcasts a prompt message “A following vehicle has an emergent pass need, and requests to use a right lane with a contract reward of X minutes of right of way” to other surrounding vehicles. After detecting that surrounding vehicles actively give the way, the vehicle automatically grants a certain amount of right-of-way time to the vehicles that actively give the way, and broadcasts a prompt message “X minutes of right of way are obtained” to these vehicles that actively give the way.” [0108]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to a vehicle to use a lane as taught by Hu et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Hu et al. who teaches there may be an emergent pass need to yield and moving to another lane would benefit someone in need.

Claims 6, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art in section (7) above in further view of Pub. No. US 2011/0224892 to Speiser.
Regarding claims 6, 26, and 33
(claim 6) The method of claim 1, wherein receiving a request to modify the route includes:
receiving, at the one or more processors, a request for the first vehicle to begin the route at a later time after the second vehicle passes a location of the first vehicle.

The combined references teach routing vehicles.  They do not teach request for a first vehicle to begin at a later time after second vehicle passes a location.

Speiser also in the business of routing vehicles teaches:
Time slots eliminated based vehicles occupy time slots (therefore route unavailable until second vehicle passes first vehicle) …
“At determination operation 714, route time slot availability may be determined along the top priority route plan. Specifically, available route time slots refer to time slots not already occupied (i.e., currently available) or projected to be occupied by other vehicles (e.g., as a result of merging vehicles from other roadways along the route). Similarly, available actual time slots refer to time slots not currently occupied by vehicles. Thus, a certain number, n, of available route time slots projected to pass the entry station may be reduced if there are merger points that the vehicle must negotiate along the route. Thus, although there may be multiple available route time slots to a vehicle at an entry point, many of the available route time slots may be eliminated en route at merger points where other vehicles are projected to occupy the actual time slots corresponding to those available route time slots.” [0122]

Wait period (request to begin at a later time) until route is available (second vehicle passes a location)…
“At operation 710, for instance when time slots are not available for the top priority route plan, feasible alternative route plans of the multiple generated route plans may be prioritized and evaluated for available route time slots. According to embodiments, upon selecting a highest priority feasible alternative route plan, the methods may proceed to operation 712. Alternatively, if no feasible alternative route plans are available, the top priority route plan may be reevaluated for available time slots after a predetermined wait period (e.g., after a wait period of 1 minute, 5 minutes, 10 minutes, etc.) at determination operation 714. According to further embodiments, when time slots are still not available for the top priority route plan after the predetermined wait period, alternative route plans may be reevaluated to determine whether the alternative route plans are within 25 percent of the lowest projected travel time of the top priority route plan. If at least one of the alternative route plans is within 25 percent of the lowest projected travel time after the predetermined wait period, the at least one alternative route plan may be designated a feasible alternative route plan and may be evaluated for available route time slots at determination operation 714.” [0123]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to provide vehicle wait times as taught by Speiser since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Speiser who teaches the problems with road congestion and the benefits of using wait times to reduce congestion.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following prior art teaches at least re-routing vehicles:
US-20170109659-A1; WO-2016086139-A1; US-20180245932-A1; US-20170358025-A1; US-20210055120-A1; US-20110238457-A1; US-20200380633-A1; US-20170184411-A1; US-20170186315-A1; US-20200160704-A1; US-20220074756-A1; US-20130006464-A1
Wang et al., “A City-Wide Real-Time Traffic Management System: Enabling Crowdsensing in Social Internet Vehicles, Sept. 2018, IEEE Communications Magazine, pp. 19-25.
Dikaiakos et al.,Location-Aware Services over Vehicular Ad-Hoc Networks using Car-to-Car Communication, Oct. 2007, IEEE Journal On Selected Areas In Communications, Vol. 25, No. 8, pp. 1590-1602.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693